Case 2:16-cv-00586-JRG-RSP Document 321 Filed 11/20/19 Page 1 of 8 PageID #: 17338



                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF TEXAS
                                         MARSHALL DIVISION

       MUSIC CHOICE,                                       §
                                                           §
                   Plaintiff,                              §
       v.                                                  §            Case No. 2:16-cv-00586-JRG-RSP
                                                           §            LEAD CASE
       STINGRAY DIGITAL GROUP INC. and                     §
       STINGRAY MUSIC, USA, INC.,                          §
                   Defendants.                             §
                                                           §
       STINGRAY MUSIC, USA, INC,                           §
                                                           §
                   Plaintiff,                              §
                                                                        Case No. 2:16-cv-00964-JRG-RSP
       v.                                                  §
                                                                        CONSOLIDATED CASE
                                                           §
       MUSIC CHOICE,                                       §
                   Defendant.                              §
                                                           §

                                   REPORT AND RECOMMENDATION

            Before the Court is Plaintiff Music Choice’s Motion for Partial Summary Judgment with

   Respect to Certain of Defendants Stingray Digital Group Inc.’s and Stingray Music, USA, Inc.’s

   (collectively “Stingray”) Affirmative Defenses (“Motion”). (Dkt. No. 189.) This Motion argues

   that (1) Stingray cannot succeed on its § 112 defenses; and (2) IPR estoppel bars Stingray’s § 102

   and § 103 defenses to the ’025 and ’045 Patents. 1

            After consideration, the Court recommends that Music Choice’s Motion be GRANTED

   IN PART. Stingray did not address any of the arguments presented by Music Choice regarding

   the § 112 defenses, making summary judgment appropriate for those defenses. The Court also


   1
     Music Choice raises other arguments that the Court will not address in this Report and Recommendation: (1) that
   Stingray cannot succeed on its unenforceability defense and (2) that Stingray cannot succeed on its § 101 defenses.
   The unenforceability defense is no longer being asserted (see Dkt. Nos. 299, 301), so the Court recommends that any
   portion of the present Motion that relates to the unenforceability defense be DENIED AS MOOT. For Music Choice’s
   argument that Stingray cannot succeed on its § 101 defenses, Stingray filed a related Motion for Judgment on the
   Pleadings based on § 101 (Dkt. No. 180). As a result, the Court will address Music Choice’s § 101 arguments in a
   separate Report and Recommendation that also addresses Stingray’s Motion for Judgment on the Pleadings.

                                                         1/8
Case 2:16-cv-00586-JRG-RSP Document 321 Filed 11/20/19 Page 2 of 8 PageID #: 17339



   concludes that IPR estoppel applies here to bar Stingray’s § 102 and § 103 defenses to the ’025

   and ’045 Patents, making summary judgment appropriate for those defenses.

         I.      APPLICABLE LAW
              Summary judgment should be granted “if the movant shows that there is no genuine

   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

   Civ. P. 56(a). Any evidence must be viewed in the light most favorable to the nonmovant. See

   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986) (citing Adickes v. S.H. Kress & Co.,

   398 U.S. 144, 158–59 (1970)). Summary judgment is proper when there is no genuine dispute of

   material fact. Celotex v. Catrett, 477 U.S. 317, 322 (1986). “By its very terms, this standard

   provides that the mere existence of some alleged factual dispute between the parties will not defeat

   an otherwise properly supported motion for summary judgment; the requirement is that there be

   no genuine [dispute] of material fact.” Anderson, 477 U.S. at 247–48. The substantive law

   identifies the material facts, and disputes over facts that are irrelevant or unnecessary will not

   defeat a motion for summary judgment. Id. at 248. A dispute about a material fact is “genuine”

   when the evidence is “such that a reasonable jury could return a verdict for the nonmoving party.”

   Id.

              The moving party must identify the basis for granting summary judgment and evidence

   demonstrating the absence of a genuine dispute of material fact. Celotex, 477 U.S. at 323. If the

   movant bears the burden of proof on an issue at trial, then the movant “must establish beyond

   peradventure all of the essential elements of the claim or defense to warrant [summary] judgment

   in his favor.” Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986). “If the moving party

   does not have the ultimate burden of persuasion at trial, the party ‘must either produce evidence

   negating an essential element of the nonmoving party’s claim or defense or show that the

   nonmoving party does not have enough evidence of an essential element to carry its ultimate
                                                  2/8
Case 2:16-cv-00586-JRG-RSP Document 321 Filed 11/20/19 Page 3 of 8 PageID #: 17340



   burden of persuasion at trial.’” Intellectual Ventures I LLC v. T Mobile USA, Inc., No. 2:17-CV-

   00577-JRG, 2018 WL 5809267, at *1 (E.D. Tex. Nov. 6, 2018) (quoting Nissan Fire & Marine

   Ins. Co., Ltd. v. Fritz Cos., Inc., 210 F.3d 1099, 1102 (9th Cir. 2000)).

       II.       ANALYSIS

                 a. Summary judgment is appropriate for Stingray’s § 112 defenses.

             Music Choice moves for summary judgment on each of Stingray’s § 112 defenses. (Dkt.

   No. 189 at 10–12.) In its Response, Stingray stated that it withdraws its affirmative defense of

   indefiniteness. (Dkt. No. 222 at 1 n.1) Stingray did not discuss the other potential § 112 defenses

   such as a lack of written description in either its Response or Sur-Reply to Music Choice’s Motion.

   (See generally Dkt. No. 222, Dkt. No. 257).

             The Local Rules provide that “[a] party’s failure to oppose a motion in the manner

   prescribed herein creates a presumption that the party does not controvert the facts set out by

   movant and has no evidence to offer in opposition to the motion.” Local Rule CV-7(d).

   Consequently, the Court recommends that summary judgment be GRANTED for any § 112

   defenses.


                 b. IPR estoppel applies to each of Stingray’s §§ 102 and 103 defenses for the
                    ’025 and ’045 Patents, making summary judgment appropriate for those
                    defenses.

             “The petitioner in an inter partes review of a claim in a patent under this chapter that results

   in a final written decision under section 318(a) . . . may not assert either in a civil action . . . that

   the claim is invalid on any ground that the petitioner raised or reasonably could have raised during

   that inter partes review.” 35 U.S.C. § 315(e)(2).

             In 2016, the Federal Circuit ruled that estoppel did not apply to non-instituted grounds for

   IPR proceedings. Shaw Indus. Grp. v. Automated Creel Sys., Inc., 817 F.3d 1293, 1300 (Fed. Cir.


                                                      3/8
Case 2:16-cv-00586-JRG-RSP Document 321 Filed 11/20/19 Page 4 of 8 PageID #: 17341



   2016). However, the Supreme Court held in 2018 that the PTAB could not continue the practice

   of partial institution, finding that 35 U.S.C. § 318(a) means the PTAB “must address every claim

   the petitioner has challenged.” SAS Inst., Inc. v. Iancu, 138 S.Ct. 1348, 1354 (2018) (emphasis

   added). The Court did not explicitly rule that the PTAB must institute review on every ground

   asserted in the petition. Nonetheless, the Federal Circuit observed that “[e]qual treatment of claims

   and grounds for institution purposes has pervasive support in SAS.” PGS Geophysical AS v. Iancu,

   891 F.3d 1354, 1360 (Fed. Cir. 2018).

          After the SAS decision, the United States Patent and Trademark Office issued a “guidance”

   in April 2018 announcing that an instituted petition would be instituted on all raised claims and

   grounds, effectively banning the practice of having non-instituted grounds. 5 U.S. Patent &

   Trademark Office, Guidance on the Impact of SAS on AIA Trial Proceedings (Apr. 26, 2018),

   https://www.uspto.gov/patents-application-process/patent-trial-and-appeal-board/trials/guidance-

   impact-sas-aia-trial. The Federal Circuit has concurred with this view, while also stating that,

   absent a party seeking SAS-based relief, it would not “reopen[] the IPRs to embrace the non-

   instituted claims and grounds.” PGS Geophysical, 891 F.3d at 1359–60.

          At this point, case law clearly holds that a petitioner is estopped from asserting any grounds

   in a later civil action when the PTAB actually instituted review and issued a final written decision.

   See 35 U.S.C.§ 315(e)(2). Further, the PTAB has banned the practice of non-instituted grounds.

   See Guidance on the Impact of SAS on AIA Trial Proceedings. The final issue that remains, and

   the major issue in this case, is whether non-petitioned grounds can be subject to estoppel.

          Prior to SAS, some courts, including this Court, took the position that non-petitioned

   grounds are included in the estoppel provision. Biscotti Inc. v. Microsoft Corp., 2017 WL 2526231,

   at *6 (E.D. Tex. May 11, 2017) (“If, on the other hand, the petitioner simply does not include a



                                                   4/8
Case 2:16-cv-00586-JRG-RSP Document 321 Filed 11/20/19 Page 5 of 8 PageID #: 17342



   prior art reference in the petition that reasonably could have been included, the petitioner should

   be estopped from asserting that reference in a subsequent proceeding”); see also Palomar Techs.,

   Inc. v. MRSI Sys., LLC, 373 F. Supp. 3d 322, 331 (D. Mass. 2019) (citing other cases that held

   similarly); Oil-Dri Corp. of Am. v. Nestle Purina Petcare Co., No. 15-CV-1067, 2017 WL

   3278915, at *7–8 (N.D. Ill. Aug. 2, 2017).

          On the other hand, a minority of district courts held only grounds that were raised in the

   petition could count as grounds that “reasonably could have been raised.” Under this view, a

   petitioner could later raise non-petitioned grounds in district court litigation; although at least one

   court held so reluctantly. See Intellectual Ventures I LLC v. Toshiba Corp., 221 F. Supp. 3d 534,

   553–54 (D. Del. 2016) (noting that although exempting non-petitioned grounds from estoppel

   “confounds the very purpose of this parallel administrative proceeding, the court cannot divine a

   reasoned way around the Federal Circuit’s interpretation in Shaw”); see also Finjan, Inc. v. Blue

   Coat Sys., LLC, 283 F.Supp.3d 839, 855–57 (N.D. Cal. 2017); Verinata Health, Inc. v. Ariosa

   Diagnostics, Inc, 2017 WL 235048, at *3 (N.D. Cal. Jan. 19, 2017).

          Post-SAS, the latter view cannot be correct. The PTAB must now either review on all

   grounds or not review at all. There is no longer a situation where grounds are raised in the petition

   but not instituted. Therefore, for the words “reasonably could have raised” to have meaning, they

   must refer to the grounds that were not actually raised in the IPR petition, but reasonably could

   have been included. Other courts have adopted this view of SAS’s impact on the Federal Circuit’s

   decision in Shaw. E.g., SiOnyx, LLC v. Hamamatsu Photonics K.K., 330 F.Supp.3d 574, 602 (D.

   Mass. 2018).

          The Supreme Court, in a recent footnote, espoused this general principle as well, when it

   stated that the estoppel provisions of the AIA “generally preclude a party from relitigating issues



                                                    5/8
Case 2:16-cv-00586-JRG-RSP Document 321 Filed 11/20/19 Page 6 of 8 PageID #: 17343



   in any subsequent proceedings in federal district court . . . [and] before the Patent Office.” Return

   Mail, Inc. v. United States Postal Serv., 139 S. Ct. 1853, 1867 n.10 (2019) (citing 35 U.S.C. §

   315(e)).

          Finally, public policy favors enforcing a stricter interpretation of the estoppel statute. The

   purpose of the estoppel statute is to prevent parties from pursuing similar invalidity arguments

   before both the PTAB and the district court. Cobalt Boats, LLC v. Sea Ray Boats, Inc., 2017 WL

   2605977, at *3 (E.D. Va. June 5, 2017). A looser interpretation would allow, if not encourage,

   petitioners to hold back invalidity grounds from a PTAB review to avoid estoppel, in direct

   contradiction to the statute and the policy behind it. See Tinnus Enterprises, LLC v. Telebrands

   Corp., 2018 WL 3993468, at *3 (E.D. Tex. Aug. 21, 2018) (citing Douglas Dynamics, LLC v.

   Meyer Prod. LLC, 2017 WL 1382556, at *4 (W.D. Wis. Apr. 18, 2017) (citations omitted) (a

   defendant “cannot expect to hold a second-string invalidity case in reserve in case the IPR does

   not go defendant’s way.”)).

          Taking all this into consideration, this Court concludes that § 315(e) estops grounds that

   were actually raised in IPR as well as any grounds that could have reasonably been raised within

   the IPR petition.

          The only remaining question is whether the prior art references that Stingray asserts here

   “reasonably could have raised” during the IPR using the interpretation of that language described

   above. The Court concludes that each of the remaining prior art references reasonably could have

   been raised, making summary judgment appropriate for those claims. Several district courts have

   concluded that the language “reasonably could have raised” includes any patent or printed

   publication that a “petitioner actually knew about or that ‘a skilled searcher conducting a diligent

   search reasonably could have been expected to discover.’” SiOnyx, 330 F. Supp. 3d at 602 (D.



                                                   6/8
Case 2:16-cv-00586-JRG-RSP Document 321 Filed 11/20/19 Page 7 of 8 PageID #: 17344



   Mass. 2018) (citing Parallel Networks Licensing, LLC v. Int'l Bus. Machs. Corp., 2017 WL

   1045912, *11–12 (D. Del. Feb. 22, 2017); Clearlamp, LLC v. LKQ Corp., 2016 WL 4734389, at

   *7–8 (N.D. Ill. Mar. 18, 2016)). This Court agrees with that standard and will apply it here.

          The Court concludes that Stingray “reasonably could have raised” the references that are

   currently being asserted to invalidate the ’025 and ’045 Patent claims. Music Choice represents

   that the Parties stipulated that the only invalidity defenses that Stingray will seek to raise at trial

   for the ’025 Patent claims are U.S. Patent No. 7,293,275 (“Krieger”), U.S. Patent Application No.

   09/904409 (“Schrader”), and U.S. Patent No. 8,024,766 (“Addington”). (Dkt. No. 189 at 4 (citing

   Dkt. No. 189-1 at ¶ 10 (providing a declaration by Music Choice’s counsel representing that this

   stipulation was made by the Parties).) Music Choice represents that the Parties also stipulated that

   the only invalidity defenses that Stingray will seek to raise at trial for the ’045 Patent are Krieger,

   Schrader, and Addington in conjunction with U.S. Patent No. 8,700,795 (“Boulter”). (Id.) Stingray

   discusses only these references in its Response. (See Dkt. No. 222 at 32–33.) Based on the

   representation by Music Choice, the Court will accept this stipulation as true.

          Each of the prior art references discussed above were listed within Stingray’s invalidity

   contentions prior to the filing of the IPR petitions except for the Schrader reference. (Dkt. No. 189-

   2 at 12–14.) The prior art references at issue here were not included within the IPR petitions. (See

   Dkt. No. 189-1 (listing references included in the IPR petitions).) As evidenced by Stingray’s

   inclusion of the Krieger, Addington, and Boulter references within its invalidity contentions in this

   case, Stingray clearly had knowledge of those references when Stingray filed its IPR petitions.

   Further, the Schrader reference was incorporated by reference into Krieger, so the Court concludes

   “a skilled searcher conducting a diligent search reasonably could have been expected to discover”

   the Krieger reference. The Court therefore concludes that each of these references reasonably could



                                                    7/8
Case 2:16-cv-00586-JRG-RSP Document 321 Filed 11/20/19 Page 8 of 8 PageID #: 17345



   have been raised in IPR proceedings and that Stingray should be estopped from asserting each of

   the asserted references for the ’025 and ’045 Patents pursuant to 35 U.S.C. § 315. 2 The Court

   therefore recommends that Music Choice’s Motion be GRANTED with respect to its estoppel

   arguments.

       III.      CONCLUSION
              The Court recommends that Music Choice’s Motion be GRANTED IN PART. The

   Motion should be GRANTED for Music Choice’s argument that Stingray should be estopped

   from raising its novelty and obviousness challenges to the ’025 and ’045 Patents. It should also be

   GRANTED with respect to Stingray’s challenges under 35 U.S.C. § 112 to all of the patents.

   Music Choice’s Motion should be DENIED AS MOOT for Stingray’s unenforceability defense,

   and the Court defers ruling on the Motion with respect to any challenges under 35 U.S.C. § 101.
    .
          A party’s failure to file written objections to the findings, conclusions, and

   recommendations contained in this report within 14 days bars that party from de novo review by

   the District Judge of those findings, conclusions, and recommendations and, except on grounds of

   plain error, from appellate review of unobjected-to factual findings and legal conclusions accepted

   and adopted by the district court. Fed. R. Civ. P. 72(b)(2); see Douglass v. United Servs. Auto.

   Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc). Any objection to this Report and

   Recommendation must be filed in ECF under the event “Objection to Report and

   Recommendations [cv, respoth]” or it may not be considered by the District Judge.
         SIGNED this 3rd day of January, 2012.
               SIGNED this 19th day of November, 2019.




                                                                  ____________________________________
                                                                  ROY S. PAYNE
                                                                  UNITED STATES MAGISTRATE JUDGE
   2
    This conclusion does not apply to invalidity arguments for the ’245 Patent claims as the PTAB did not institute IPR
   proceedings for those claims.

                                                          8/8
